Matter of Nix v New York State Div. of Criminal Justice Servs. (2019 NY Slip Op 02018)





Matter of Nix v New York State Div. of Criminal Justice Servs.


2019 NY Slip Op 02018


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (1228/18) CA 18-00015.

[*1]IN THE MATTER OF MATTHEW NIX, PETITIONER-APPELLANT, 
vNEW YORK STATE DIVISION OF CRIMINAL JUSTICE SERVICES, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.